DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
The attempt to incorporate subject matter into this application by reference to a copending application is ineffective because  reference to a patent application per se is improper. See p.23 for reliance  of a polymorphic form of Valbenazine by reliance on a US application. Note 37 C.F.R. 1.57 which states for essential material, proper incorporation consists of  US patents or US patent publications, which patent or publication does not itself incorporate essential material.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The dose recited in said claim is not embraced in claim 8 from which 9 depends. Perhaps claim 7 was intended.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.





Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Applicants provide no description much less an enabling disclosure for the scope of “polymorph” for instant compounds including free base and various salt forms  except for the identification of Form I for toleuensulfonate salt on p.23.  It is not the norm that one can predict if any polymorph exists for a given compound. Note Bauer provided with this action who states on p.18 right column that one cannot predict polymorph formation even under specific conditions (eg. temperature) for a given compound.

  Pursuant to In re Wands, 8 USPQ2d 1400, factors such as 1) direction or guidance- there is no mention of the existence of any specific polymorph  for instant compounds; 2) presence or absence of working examples- there is none in the present case; 3) breadth of the claims- scope is quire broad in view of the many permutations embraced by salt forms of Valbenazine and possibly isotopic forms; and 4) quantity of experimentation needed to make or use the invention must be considered to determine if undue experimentation is present.  With regard to quantity of experimentation needed, again note Bauer, who emphasizes the many experimental factors for  discovery of a single polymorph as well as consideration for the presence of  multiple polymorphs and interconversions.
.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,4-6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoare (WO’317). The WO publication cited in applicants’ PCT search report describes Valbenazine, a VMAT2 inhibitor, for treating various neuropsychiatric disorders including schizophrenia, schizoaffective disorder among others which when combined with various antipsychotic drugs results in a lower dose needed for the antipsychotic drug. See bottom of p.3 for description of instant compound and testing  for antipsychotic activity in various examples such as example. Compositions described in Hoare include the use of various dosage forms such as tablets and capsules as described on p.22. It is known in the art and particularly stated in Hoare on p.1 that known symptoms of schizophrenia include both positive and negative symptoms with .
Thus following the teachings of Hoare  one would be administering to a host an instant drug that necessarily targets multi-symptoms of schizophrenia and thus inherently performs the same function as claimed herein particularly recited in claims 4 and 5. See Ex parte Novitski 26 USPQ 2d 1389 as well as the more recent decision, Integra LifeSciences v. Merck 50 USPQ 2d 1846.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 3 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien (WO’802) in view of Hoare (WO’317). O’Brien which was also cited in applicants’ PCT search report describes both Valbenazine and the Valbenazine di-para-toluene salt for uses in treating tardive dyskinesia (TD) among other movement disorders. See p.14, last paragraph and p.16 for ditosylate salt. Also included are  compositions with dosages that overlap with that embraced herein for treating TD as set forth on p.16.
While O’Brien does not teach schizophrenia for said salt, Hoare applied as a secondary reference includes the use of Valbenazine for TD as well as salt forms including toluenesulfonate salts on p.15. See discussion for TD treatment based on VMAT2 inhibition on p.16, 2nd full  paragraph. Note dosages for treating psychotic disorders and TD as described on p.19 overlap with that claimed herein.
Thus it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to consider the di-toluenesulfonate salt taught by O’Brien for treating TD, to also treat schizophrenia, schizoaffective disorders based on the closeness in structure to the free base form and the explicit teaching of salt forms in  Hoare that such compounds would also possess said uses based on VMAT2 inhibition.

The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY A BERNHARDT whose telephone number is (571)272-0664.  The examiner can normally be reached during the hours 11:00-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMILY A BERNHARDT/           Primary Examiner, Art Unit 1624